                                         59 Filed 08/26/21
          Case 1:21-cv-03858-VM Document 61       08/25/21 Page 1 of 1

                       MILMAN LABUDA LAW GROUP PLLC
                                      3000 MARCUS AVENUE
                                            SUITE 3W8
                                     LAKE SUCCESS, NY 11042
                                             _________

                                     TELEPHONE (516) 328-8899
                                     FACSIMILE (516) 328-0082
                                                                               August 25, 2021
VIA ECF
United States District Court
Southern District of New York
Attn: Hon. Victor Marrero, U.S.D.J.
500 Pearl Street, Courtroom 15B
New York, NY 10007-1312

Re:    Rosenfield & Co., PLLC v. Trachtenberg, Rodes & Friedberg LLP, et al.
       Case No.: 1:21-cv-3858 (VM) (KHP)______                           __

Dear Judge Marrero:

        This firm represents all of the Defendants in the above-referenced case with the exception
of Trachtenberg, Rodes & Friedberg LLP (hereinafter the S a Defendan ). The Star
Defendants write to respectfully request a one (1) week extension of time to respond to Plaintiff
Ro enfield & Com an , PLLC (he einaf e Ro enfield ) le e da ed A g                       20, 2021
iden if ing      o ed deficiencie in he S a Defendan An e i h Co n e claim , C o -
Claims, and Third-Pa Com lain (he einaf e efe ed o a he Plain iff Le e ).

        Consistent with ¶ II(B)(1) of this Court Indi id al P ac ice (he einaf e P ac ice ), he
S a Defendan deadline o e ond o he Plain iff Le e fall on F ida , A g                         27, 2021.
The Star Defendants seek an extension of time because my colleagues and partners Jamie S.
Felsen, Esq. and Joseph M. Labuda, Esq. are both away on vacation this week and will not return
until Monday, August 30, 2021. In support of and consistent with ¶ I(F) of the Practices, the Star
Defendants represent that: (i) this letter motion is timely submitted; (ii) there have been no previous
 e e fo an e en ion of ime o e ond o Plain iff Le e ; (iii) Plain iff does not object to
the requested extension; and (iv) they are unaware of any scheduled dates that would be affected
by the requested extension. Accordingly, the Star Defendants respectfully submit that good cause
exists for granting the requested extension of time. See Fed. R. Civ. P. 6(b)(1)(A). The Star
Defendants thank this honorable Court for its time and attention to this case.

Dated: Lake Success, New York
       August 25, 2021                         Respectfully submitted,

                                               MILMAN LABUDA LAW GROUP PLLC
                                               _______/s____________________________
                                               Emanuel Kataev, Esq.
                                               3000 Marcus Avenue, Suite 3W8
                                               Lake Success, NY 11042-1073
                                               (516) 328-8899 (office)
                                               (516) 303-1395 (direct dial)
                                               (516) 328-0082 (facsimile)
                                               emanuel@mllaborlaw.com
via ECF (all parties of record).
